Title: Thomas Jefferson to Alexis Marie Rochon, 14 December 1813
From: Jefferson, Thomas
To: Rochon, Alexis Marie


            Monticello. Dec. 14. 1813.
          I have had the pleasure, my dear Sir, of recieving your letter of Aug. 7. 1812. and with it a copy of your voyages for the observations of the longitudes at sea, which I have read with great satisfaction, and pray you to accept my thanks for them. I recieved at the same time your pamphlet on the Micrometer of rock-chrystal, the advantages of which you had shewn to me in 1785 at Dr Franklin’s at Passy, on the telescope you gave him, which is now in my possession. the uses of this discovery at sea, as well as with land-armaments, are so many and great, that it is wonderful
			 to me, that in a
			 course of 30. years, it is not yet brought into general use. it is one of the remarkable proofs of the slowth with which improvements in the arts & sciences advance.
          I am happy to learn that you are in the superintendance of the interests of manufactures. I shall rejoice to see them flourish every where, & every nation enabled to furnish itself with what it has hitherto taken from England, and withdrawing from her their quota of the aliment of her thousand armed ships, and of her piracies on the ocean, of which they are the instruments. we shall certainly hereafter
			 call on
			 her for very little. never has there been an instance of such rapidity in the establishments of manufactures; the capital of our former commerce being of necessity diverted to that object.
			 we
			 have
			 already, or shall certainly have in the course of another year, a million of spindles engaged in spinning; which are sufficient for clothing our eight millions of people. but they will still
			 continue
			 to multiply. we are getting the spinning machines into all our farm houses, for the cloathing of our families. I work myself upwards of an hundred spindles merely for our own domestic use. we
			 raise
			 wool enough for all our purposes; so much the less being necessary with our abundance of cotton. the race of Merinos is very much
			 multiplied and spread over all our states from hence
			 Northwardly.I give you these details
			 because I know your partiality for the useful arts, and that you will see their importance in all their
			 bearings, political and economical.I am
			 glad
			 to learn that you are shewing us the way to supply ourselves with some of the most necessary tropical productions, and that the bette-rave, which we can all raise, promises to supplant the cane particularly, and to silence the demand for the inhuman species of labour employed in it’s culture & manipulation. could you favor me
			 with the details of the best process for the manufacture of sugar from the beet?
			 I have the book of M. Parmentier; but that does not give us recipes of the process. very much gratified by this occasion of recalling myself to your recollection, I tender you the assurance of my great esteem and respect.
          Th:
            Jefferson
        